Citation Nr: 0318458	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  93-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for mild background 
diabetic retinopathy.

2.  Entitlement to service connection for adjustment disorder 
with anxiety features.

3.  Entitlement to service connection for coronary artery 
disease, status post double coronary artery bypass.

4.  Entitlement to service connection for a history of 
myocardial infarction.

5.  Entitlement to service connection for general 
arteriosclerosis status post aortofemoral bypass.

6.  Entitlement to service connection for hypertensive 
cardiovascular disease.

7.  Entitlement to service connection for peripheral vascular 
insufficiency.

8.  Entitlement to service connection for renal insufficiency 
with proteinuria.

9.  Entitlement to service connection for cardiac failure 
with ventricular function by multigated angiogram (MUGA).

10.  Entitlement to service connection for a hiatal hernia.

11.  Entitlement to service connection for peptic ulcer 
disease.

12.  Entitlement to service connection for diabetes mellitus.

13.  Entitlement to service connection for arthritis.

14.  Entitlement to service connection for bilharzia.

15.  Entitlement to special monthly pension based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The appellant served on active duty from September 1951 to 
September 1953.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an April 1992 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, Puerto Rico, which denied the 
appellant's claims for service connection.  In a January 1993 
hearing officer's decision, the veteran was awarded special 
monthly pension at the housebound rate.  In its current 
status, the case returns to the Board following completion of 
development made pursuant to its June 1995 and September 2000 
remands.  

The issues of entitlement to service connection for a hiatal 
hernia and for peptic ulcer disease and entitlement to 
special monthly compensation by reason of being in need of 
the aid and attendance of another person are the topics of 
the remand that follows this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Mild background diabetic retinopathy is not shown to be 
associated with injury, disease or event noted during the 
veteran's military service.

3.  An adjustment disorder with anxiety features is not shown 
to be associated with injury, disease or event noted during 
the veteran's military service.

4.  Coronary artery disease, status post double coronary 
artery bypass is not shown to be associated with injury, 
disease or event noted during the veteran's military service.

5.  A myocardial infarction is not shown to be associated 
with injury, disease or event noted during the veteran's 
military service.

6.  General arteriosclerosis status post aortofemoral bypass 
is not shown to be associated with injury, disease or event 
noted during the veteran's military service.

7.  Hypertensive cardiovascular disease is not shown to be 
associated with injury, disease or event noted during the 
veteran's military service.

8.  Peripheral vascular insufficiency is not shown to be 
associated with injury, disease or event noted during the 
veteran's military service.

9.  Renal insufficiency with proteinuria is not shown to be 
associated with injury, disease or event noted during the 
veteran's military service.

10.  Cardiac failure with ventricular function by MUGA is not 
shown to be associated with injury, disease or event noted 
during the veteran's military service.

11.  Diabetes mellitus is not shown to be associated with 
injury, disease or event noted during the veteran's military 
service.

12.  Arthritis is not shown to be associated with injury, 
disease or event noted during the veteran's military service.

13.  The veteran is not currently shown to have bilharzias 
related to injury, disease or event of his military service.  


CONCLUSIONS OF LAW

1.  Mild background diabetic retinopathy is not shown to have 
been incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).

2.  An adjustment disorder with anxiety features is not shown 
to have been incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A , 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2002).

3.  Coronary artery disease, status post double coronary 
artery bypass is not shown to incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).  

4.  A myocardial infarction is not shown to have been 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2002).  

5.  General arteriosclerosis status post aortofemoral bypass 
is not shown to have been incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).  

6.  Hypertensive cardiovascular disease is not shown to have 
been incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).  

7.  Peripheral vascular insufficiency is not shown to have 
been incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2002).

8.  Renal insufficiency with proteinuria is not shown to have 
been incurred in or aggravated by the veteran's military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).

9.  Cardiac failure with ventricular function by MUGA is not 
shown to have been incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

10.  Diabetes mellitus is not shown to have been incurred in 
or aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

11.  Arthritis is not shown to have been incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

12.  The veteran is not currently shown to have bilharzias 
that was incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
April 1992 and February 1993 rating decisions, the August 
1992 statement of the case, and the February 1993, December 
1999, February 2000, November 2002 supplemental statement of 
the case, and the June 1995 and September 2000 Board remands.  
He was specifically told that there was no evidence showing 
that the conditions at issue are related to injury, disease 
or event of the veteran's military service.  The RO also 
notified him by letters dated October 1997 and July 2001 that 
he needed to submit new evidence in support of his claim, 
such as statements from doctors who treated him for the 
disabilities at issue.  Therefore, VA has no outstanding duty 
to inform him that any additional information or evidence is 
needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in October 1997 and July 2001, the RO asked him 
to specify where he had received treatment and solicited 
releases to obtain his private records.  The RO also informed 
him that it would request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO also 
obtained the veteran's VA medical records from the San Juan, 
Puerto Rico VA medical facility.  In addition, the RO 
attempted to obtain records from the Social Security 
Administration, and was informed in June 1999 that SSA had 
denied the veteran's disability claim.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

In general, service connection may be allowed for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Diabetes mellitus, cardiovascular disease, renal disease and 
arthritis are presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

In the veteran's case, the clinical record verifies that the 
veteran currently has the conditions for which service 
connection is requested.  However, there is no indication 
that any of these conditions is related to the veteran's 
military service.  

A report of VA hospitalization, dated in June 1990 shows the 
first documented evidence of diabetes mellitus and coronary 
artery disease with old myocardial infarction.  In December 
1991 report of VA examination, the veteran was first observed 
to have peripheral vascular insufficiency, renal 
insufficiency, congestive heart failure and ventricular 
dysfunction by MUGA.  Likewise, an adjustment disorder was 
first documented in the report of the December 1991 VA 
examination.  In addition, the Board notes that the report of 
the February 1999 VA joints examination showed the first 
documented evidence of arthritis.  

The report of the October 2001 examination shows that the 
veteran reported that he had had noninsulin dependent 
diabetes mellitus with diabetic retinopathy for 40 years.  
This history would place the date of onset at 1960, about 
seven years after the veteran's separation from military 
service.  In addition, the date of onset of renal 
insufficiency was noted to be eleven years previously.  The 
veteran was noted to have had a myocardial infarction in 
1989, high blood pressure in 1990, coronary artery bypass 
grafts in 1990 and an aortobifemoral by pass in 1991.  The 
date of onset of arthritis was noted to be six years prior to 
examination.  As reported, the veteran had mild arthritis in 
the shoulders and lumbar spine.  

The evidence in this case demonstrates that neither diabetic 
retinopathy, adjustment disorder with anxiety features, 
coronary artery disease and status post double coronary 
artery bypass, history of myocardial infarction, general 
arteriosclerosis status post aortofemoral bypass, 
hypertensive cardiovascular disease, peripheral vascular 
insufficiency, renal insufficiency with proteinuria, cardiac 
failure with ventricular function by MUGA, diabetes mellitus, 
arthritis, nor bilharzia has been associated with injury, 
disease or event of the veteran's military service.  
Moreover, diabetes mellitus, cardiovascular disease, renal 
disease, and arthritis were first observed at a time too 
remote to service to give rise to a statutory presumption of 
service incurrence.  

Finally, with respect to the claim for service connection for 
bilharzia, the Board observes that the veteran was treated 
beginning in January 1953 for glossitis, chronic irritation 
of the teeth.  He was found to have a hookworm, whipworm 
infestation and schistosomiasis due to schistosoma mansoni 
during military service.  He was provided special medical 
treatment and was discharged to duty in April 1953.  The 
clinical record does not disclose any recurrence of or 
residual disability caused by any of the described 
infestations or schistosomiasis due to Schistosoma mansoni.  
In particular, the report of the January 1999 
gastrointestinal examination shows schistosomiasis by 
history.  Now evidence of schistosomiasis was noted on 
examination.  The veteran is advised that "bilharzia" is 
another name for schistosoma.  Dorlands Illustrated Medical 
Dictionary, 197 (28th ed 1994).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the Board finds that the 
evidence is not in relative equipoise, as the weight of the 
evidence compels the conclusion that the veteran's does not 
have diabetic retinopathy, adjustment disorder with anxiety 
features, coronary artery disease, status post double 
coronary artery bypass, a history of myocardial infarction, 
hypertensive cardiovascular disease, peripheral vascular 
insufficiency, renal insufficiency with proteinuria, cardiac 
failure with ventricular function by MUGA, diabetes mellitus, 
arthritis or bilharzia that is related to injury, disease or 
event of his military service.  Therefore, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for mild background diabetic retinopathy 
is denied.

Service connection for adjustment disorder with anxiety 
features is denied.

Service connection for coronary artery disease, status post 
double coronary artery bypass is denied.

Service connection for history of myocardial infarction is 
denied.

Service connection for general arteriosclerosis status post 
aortofemoral bypass is denied.

Service connection for hypertensive cardiovascular disease is 
denied.

Service connection for peripheral vascular insufficiency is 
denied.

Service connection for renal insufficiency with proteinuria 
is denied.

Service connection for cardiac failure with ventricular 
function by MUGA is denied.

Service connection for diabetes mellitus is denied.

Service connection for arthritis is denied.

Service connection for bilharzias is denied.


REMAND

As noted above, the veteran's service medical records show 
that he received treatment beginning in January 1953 a 
hookworm, whipworm infestation and schistosomiasis due to 
schistosoma mansoni.  He was provided special medical 
treatment and was discharged to duty in April 1953.  

Postservice treatment records show that the veteran has a 
history of peptic ulcer disease and a hiatal hernia.  
However, no opinion is currently of record to regarding a 
possible nexus between the veteran's current gastrointestinal 
conditions and injury disease or event noted during his 
military service.  

In addition, with respect to aid and attendance, the Board 
notes that by a January 1993 hearing officer's decision, the 
veteran was awarded special monthly pension at the housebound 
rate.  It is noted, however, that the appellant has continued 
to request that special monthly pension be awarded at the 
rate payable for regular aid and attendance.  The basic 
criteria for regular aid and attendance and permanently 
bedridden are:

The inability of claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid, inability of claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to his or her daily 
environment.  "Bedridden'' will be a proper basis for the 
determination.  
Bedridden is that condition which, through its essential 
character, requires that the claimant remain in bed.  The 
fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  The particular personal function that the 
appellant is unable to perform is considered in connection 
with his condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the appellant is so helpless, as 
to be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352.

The veteran underwent VA aid and attendance examinations in 
September 1992 and October 2001.  The veteran was noted to 
have satisfactory musculoskeletal function in the upper 
extremities despite arthritis.  In the lower extremities, he 
was observed to have degenerative joint disease of the lower 
extremities, weakness of the knee joint diabetic neuropathy 
of the lower extremities, status post aortobifemoral bypass 
graft sphenectomy of the right leg.  The veteran has 
limitation of motion, slow locomotion, weakness of legs but 
satisfactory coordination.  There was no muscle atrophy; 
however, the veteran had loss of balance on occasion and slow 
but satisfactory propulsion.  The veteran was noted to be 
capable of ambulating without assistance or aid.  He was able 
to walk without the assistance of another person.  He was 
observed to use a cane.  He was able to leave his home at any 
time with company.   

The examiner failed to comment on the veteran's ability to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable, to feed, to attend to his wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
These comments were requested in the original remand dated in 
June 1995.  The Board acknowledges that the veteran is 
entitled to full compliance with the remand order of the 
Board by the RO.  Stegall v. West, 11 Vet. App. 268 (1998).

In view of the foregoing, this case is remanded to the RO for 
the following actions.  

1.  The veteran should be afforded a VA 
gastrointestinal examination in order to 
determine the current nature and etiology 
of existing gastrointestinal disorders.  
All indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to provide a 
complete diagnosis of the veteran's 
current gastrointestinal disability 
picture.  In addition, the examiner is 
requested to offer an opinion as to 
whether the veteran currently has a 
gastrointestinal condition that is 
related to injury, disease or event of 
the veteran's military service.  The 
examiner is asked to state whether it is 
at least likely as not that the veteran's 
existing gastrointestinal conditions are 
related to schistosomiasis.  The clinical 
basis for the opinion should be set forth 
in detail.  

2.  The RO should attempt to contact the 
VA physician that examined the veteran in 
October 2001 in connection with the aid 
and attendance claim.  That physician 
should be requested to provide an 
addendum to the October 2001 examination 
report to respond to the specific 
criteria pertaining to aid and attendance 
claims.  If that examiner is no longer 
available, the veteran's clinical records 
(or the veteran, if deemed necessary) 
should be reviewed by another physician 
in order determine eligibility to special 
monthly pension by reason of being in 
need of aid and attendance.  In 
particular, the examiner should state 
whether the veteran is able to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable, to feed 
himself, to attend to his wants of 
nature; or whether he has incapacity, 
physical or mental, which requires care 
or assistance on a regular basis to 
protect the claimant from hazards or 
dangers incident to his daily 
environment.  

3.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 

